            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




WORLD GYM, INC.,
               PLAINTIFF
V.
CHARLES D. BAKER, in his capacity as the
Governor of the Commonwealth of Massachusetts,
               DEFENDANT




                        CIVIL RIGHTS COMPLAINT FOR DAMAGES
                     AND INJUNCTIVE AND DECLARATORY RELIEF




                        NATURE OF ACTION AND JURSIDICTION


1. This is a civil action under 42 U.S.C § 1983 seeking damages, declaratory judgment and

injunctive relief against Defendants for committing acts, under color of law, with the intent and

for the purpose of depriving the Plaintiff of rights secured under the Constitution and laws of the

United States and the Constitution and Declaration of Rights of the Commonwealth of

Massachusetts.


2.. This action arises under 42 U.S.C. § 1983 in relation to Defendants‟ deprivation of the

Plaintiff‟s Constitutional rights to Due Process and Equal Protection under the Fifth and

Fourteenth Amendments to the U.S. Constitution. Accordingly, this Court has Federal Question
             Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 2 of 22



Jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has authority to award the requested

declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28

U.S.C. § 1343(a); and attorneys‟ fees and costs under 42 U.S.C. § 1988. Plaintiff, therefore,

seeks damages and declaratory and injunctive relief accordingly.


3. The U.S. District Court for the District of Massachusetts is the appropriate venue for this

action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which Defendants

either maintain offices or do substantial official government work in. their authority in their

official capacities, and will continue to enforce the Orders and Emergency Directives; and it is

the District in which substantially all of the events giving rise to the claims occurred.


4. This Court has supplemental jurisdiction over Plaintiff‟s State law claims pursuant to 28

U.S.C. § 1367(a) because they are part of the same case and controversy described by Plaintiff‟s

Federal claims.


                                             PARTIES


5. The plaintiff, World Gym, Inc., is a duly organized Massachusetts corporation conducting

business under the trade name “Assembly Sports Club” in Somerville, Massachusetts.


6. The defendant, Charles D. Baker, (“Governor Baker”) is sued in his official capacity as

Governor of the Commonwealth of Massachusetts, responsible for issuing the executive orders

that cause the injuries complained of, and who has authority to change or modify such orders in a

way that would alleviate the Plaintiff‟s injuries. As detailed herein, Defendant Governor Baker

has enforced the challenged laws, policies, customs, and practices against the Plaintiff and is, in

fact, presently enforcing and threatening to enforce the challenged laws, policies, customs, and

practices against the Plaintiff.
             Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 3 of 22



                              CONSTITUTIONAL PROVISIONS


7.. The Fourteenth Amendment to the United States Constitution provides in pertinent part: No

state shall make or enforce any law which shall abridge the privileges or immunities of citizens

of the United States; nor shall any state deprive any person of life, liberty, or property, without

due process of law; nor deny to any person within its jurisdiction the equal protection of the laws


8. The Fifth Amendment to the United States Constitution provides in pertinent part: No person

shall be … deprived of life, liberty, or property, without due process of law; nor shall private

property be taken for public use, without just compensation.


9. The Massachusetts Declaration of Rights states at:

Article I: All men are born free and equal and have certain natural, essential, and unalienable

rights; among which may be reckoned the right of enjoying and defending their lives and

liberties; that of acquiring, possessing, and protecting property; in fine, that of seeking and

obtaining their safety and happiness.


Article 10. Each individual of the society has a right to be protected by it in the enjoyment of his

life, liberty and property, according to standing laws. He is obliged, consequently, to contribute

his share to the expense of this protection; to give his personal service, or an equivalent, when

necessary: but no part of the property of any individual can, with justice, be taken from him, or

applied to public uses, without his own consent, or that of the representative body of the people.

In fine, the people of this commonwealth are not controllable by any other laws than those to

which their constitutional representative body have given their consent. And whenever the public

exigencies require that the property of any individual should be appropriated to public uses, he

shall receive a reasonable compensation therefor.
               Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 4 of 22



Article XII.

No subject shall be held to answer for any crimes or offence, until the same is fully and plainly,

substantially and formally, described to him; or be compelled to accuse, or furnish evidence

against himself. And every subject shall have a right to produce all proofs, that may be favorable

to him; to meet the witnesses against him face to face, and to be fully heard in his defense by

himself, or his council at his election. And no subject shall be arrested, imprisoned, despoiled, or

deprived of his property, immunities, or privileges, put out of the protection of the law, exiled, or

deprived of his life, liberty, or estate, but by the judgment of his peers, or the law of the land.

                              BACKGROUND / INTRODUCTION


GOVERNOR BAKER‟S EXECUTIVE ORDERS :


10. A novel virus has caused a pandemic illness that is spreading throughout the world, including

the United States and the Commonwealth of Massachusetts. It is unclear how long it will take for

this pandemic illness to run its course, and estimates have ranged from months to years or more.


11. The Governor declared on March 10, 2020, that there is a state of emergency in

Massachusetts due to the growing outbreak of a novel coronavirus and the disease caused by this

virus that is known as COVID-19.


12. On March 10, 2020, in response to the COVID-19 health crisis, Governor Baker issued

Executive Order No. 591, declaring a state of emergency in the Commonwealth of

Massachusetts (“Civil Defense State of Emergency”). See Mass. Exec. Order No. 591 (Mar. 10,

2020).
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 5 of 22



13. On March 23, 2020, Defendant Governor Baker issued COVID-19 Order No. 13, which

ordered “[a]ll businesses and other organizations that do not provide COVID-19 Essential

Services [to] close their physical workplaces and facilities („brick-and-mortar premises‟) to

workers, customers, and the public” the next day, on March 24, 2020. By its terms, this order

was to expire on April 7, 2020.


14. COVID-19 Order No. 13 included an Exhibit A in which Defendant Governor Baker

designated various types of businesses as “essential” services “based on federal guidance and

amended to reflect the needs of Massachusetts‟ unique economy.”


15. Despite the widely known physical and mental health benefits of exercise, the list of

“essential” services did not include fitness gyms.


16. At all times material hereto, while certainly not “essential,” Governor Baker‟s Orders

permitted businesses such as liquor stores and large “box” stores such as Target, WalMart, Home

Depot, Lowes, BJ‟s, Costco, etc., to remain open while ordering churches and gun stores to

remain closed.


17. On March 31, 2020 Defendant Governor Baker issued COVID-19 Order No. 19, which

extended Order No. 13 to May 4, 2020, and also revised the list of “essential” services.


19. On April 28, Governor Baker issued an order extending the closure of non-essential

businesses and organizations for in-person operations until May 18.


20. On May 1, Governor Baker issued an order requiring the use of masks or face coverings in

public situations when appropriate social distancing measures are not possible.
             Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 6 of 22



21. On May 15, Governor Baker issued an order extending the closure of non-essential

businesses and organizations by 24 hours until 12:00AM on May 19, 2020.


22. On or about May 18, 2020, Governor Baker introduced a four-phase plan for the re-opening

of “non-essential” businesses.


23. Fitness gyms are not permitted to open, with restrictions, until “Phase 3” of the Governor‟s

plan at a date that has yet to be determined.




EFFECTS OF THE GOVERNOR‟S ACTIONS ON THE PLAINTIFF:


24. The Plaintiff has sat entirely idle at the Governor‟s direction and, as a result, the plaintiff is

deprived of the value of its tangible property and facilities while the Orders are in effect.


25. The Plaintiff‟s facilities are not usable for any purpose, nor can these affected facilities

currently be bought, sold or leased, nor can plaintiff‟s property be used to generate income while

the Orders are in effect.


26. The COVID-19 Closure Orders have either entirely drained the plaintiff‟s property of all

economic value during their pendency, or have nearly done so; in either event, the diminution of

value and government interference caused by these Orders is an unconstitutional taking without

just compensation.


27. The plaintiff has over 4,000 individual members enrolled in its fitness facility who, prior to

March 24, 2020, paid an average monthly fee of $35.00 with some members paying extra fees

for personal and/or class training. The average total monthly revenue the facility was $140,000

per month.
              Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 7 of 22



28. The plaintiff is a tenant and party to a commercial lease which provides the commercial

space for the plaintiff‟s facility.


29. As a result of Executive Order No. 13, the plaintiff was forced to close its Assembly Sports

Club on March 24, 2020 and was forced to suspend all monthly member billings.


30. Plaintiff‟s adherence to Executive Order No. 13 also forced it to lay all of its 33 staff

members and personal trainers.


31. The plaintiff‟s financial obligations to its landlord, however, did not terminate and, despite

the landlord‟s demands, the plaintiff has been unable to make the $47,000 per month rent

payments since March 24, 2020.


33. The plaintiff is currently faced with the fact that any further continuance of the defendant‟s

forced closings will require it to either close its facility permanently or seek protection under

federal bankruptcy law.


34. The possibility that the unlawful Orders which forced the closure of plaintiff‟s facility may

be relaxed under the defendant‟s “Phase 3” does not and will not render the plaintiff‟s claims

moot as the Governor has repeatedly emphasized that he reserves the right to re-impose

restrictions at his discretion.


35. The likelihood of the Governor re-imposing such restrictions is great in that countries

throughout the world and areas throughout the United States are currently seeing a

spike/resurgence in the coronavirus.


36. These uncompensated seizures violate the Takings Clause of the Fifth Amendment, made

applicable to States through the Fourteenth Amendment, and also violate well-established
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 8 of 22



notions of Substantive and Procedural Due Process. For the same reasons they violate the

Massachusetts Constitution and Articles 1, 10 and 12 of the Massachusetts Declaration of Rights.

37. All of the plaintiff‟s damages are a direct and proximate consequence of the Governor‟s

unlawful Orders and restrictions.




                        PLAINTIFF’S FIRST CLAIM FOR RELIEF


  VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT T0 THE U.S.
      CONSTITUTION AND ARTICLES 1, 10 and 12 OF THE MASSACHUSETTS
                        DECLARATION OF RIGHTS


38. Plaintiff incorporates herein by reference each and every allegation contained in the

preceding paragraphs of this Complaint as though fully set forth herein.


39. The United States Supreme Court has long held that “the Fifth Amendment…was designed

to bar Government from forcing people alone to bear public burdens which, in all fairness and

justice, should be borne by the public as a whole.” See Armstrong v. United States, 364 U.S. 40, .

(1960).


40. Defendant‟s Orders and Emergency Directives mandated that because Plaintiff was a “Non-

Essential Businesses”, it was required to “shut down” and cease all operations as a means to help

curb the spread of COVID-19. Such a mandate completely and unconstitutionally deprived

Plaintiff of all economically beneficial use of its businesses without just compensation.


41. While the “police power” is inherent in a sovereign government and is reserved for the States

in the Tenth Amendment to the U.S. Constitution, it is not without constitutional limits.
             Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 9 of 22



However, a government‟s “police power” in this area is restricted by Constitutional

considerations, including the Fifth Amendment‟s “Takings Clause”, as well as Due Process and

Equal Protection.


42. The Orders and Emergency Directives issued by the defendant, Governor Baker, effectively

amount to an impermissible “partial” or “complete” taking in violation of the Takings Clause of

the Fifth Amendment to the U.S. Constitution in that the prohibition of Plaintiffs‟ operation of

their “Non-Essential Business” constitutes a regulatory taking of private property, for public

purpose, without providing just compensation therefore.


43. The Orders and Emergency Directives violate the Takings Clause of the Fifth Amendment in

that the complete prohibition of the business operations of “Non-Essential Businesses”

constitutes an irrational, arbitrary, and capricious law bearing no rational basis to any valid

government interest.


44. The notion that the government-ordered shutdown of “Non-Essential Businesses” (such as

Plaintiff‟s) is absolutely necessary in curbing the spread of COVID-19 constitutes an

unconstitutional infringement on Plaintiff‟s civil rights and liberties to operate in a free-market

economy.


45. As a result, Defendant‟s blatant violation of the Takings Clause of the Fifth Amendment has

caused proximate and legal harm to the Plaintiff.


46. Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to their

constitutional rights unless Defendant is enjoined from implementing and enforcing the Orders

and Emergency Directives.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 10 of 22



47. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to money damages, declaratory

relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the Orders and Emergency Directives.


48. Plaintiff has found it necessary to engage the services of private counsel to vindicate its

rights under the law. Plaintiff is therefore entitled to an award of attorneys‟ fees pursuant to 42

U.S.C. § 1988.


                       PLAINTIFFS’ SECOND CLAIM FOR RELIEF
  VIOLATION OF PLAINTIFF‟S PROCEDURAL AND SUBSTANTIVE DUE PROCESS
RIGHTS GUARANTEED BY THE FIFTH and FOURTEENTH AMENDMENTS T0 THE U.S.
     CONSTITUTION AND ARTICLES 1, 10 and 12 OF THE MASSACHUSETTS
                       DECLARATION OF RIGHTS




49. Plaintiff incorporates herein by reference each and every allegation contained in the

preceding paragraphs of this Complaint as though fully set forth herein.


50. The Orders and Emergency Directives further violate the substantive and procedural due

process clauses of the Fifth and Fourteenth Amendments to the U.S. Constitution and Articles 1,

10 and 12 of the Massachusetts Declaration of Rights.


51. The Governor‟s Orders and Emergency Directives provide the Plaintiff with no process

whatsoever.


52. Plaintiff has a fundamental property interest in conducting lawful business activities that are

protected by the Due Process Clause of the Fourteenth Amendment.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 11 of 22



53. The Orders and Emergency Directives, and Defendants‟ enforcement thereof, violate

Plaintiff‟s substantive due process rights secured by the Fourteenth Amendment to the U.S.

Constitution.


54. Under the Due Process Clause of the Fourteenth Amendment, no State shall “deprive any

person of life, liberty, or property, without due process of law.” The fundamental liberties

protected by this Clause include most of the rights enumerated in the Bill of Rights.


55. Defendant‟s Orders and Emergency Directives, which expressly deprive Plaintiff of its rights

and liberties by prohibiting the lawful operation of its businesses by ordering the closure of

“NonEssential Businesses”, did not afford Plaintiff with a constitutionally adequate hearing with

which to present its case for their businesses to not be shut down.


56. At a minimum, Plaintiff avers that it should have been able to decide for itself whether or not

to “shut down”, if its businesses / business model was not properly equipped to deal with the

health and safety guidelines as issued by the Federal and State Governments in connection with

the COVID-19 crisis.


57. Defendant failed to comply with the procedural and substantive requirements of the U.S.

Constitution in connection with Plaintiff‟s rights and liberties as they relate to its respective

properties/business which would have given Plaintiff a meaningful opportunity to respond to the

proposed Orders and Emergency Directives and to explain how and why they were so deeply

flawed and unconstitutional as applied to Plaintiff.


58. Because Defendant‟s decisions in issuing the Emergency Directives were made in reliance on

procedurally deficient and substantively unlawful processes, Plaintiff was directly and
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 12 of 22



proximately deprived of its property and liberties, and consequently, its ability to lawfully

operate its business, without unconstitutional government overreach.


59. Because Defendant‟s decisions were made in reliance upon arbitrary and capricious

processes, with respect to their ability to order the state-wide “closure” of all “Non-Essential

Businesses”, Plaintiff was directly and proximately deprived of its property rights and liberties

absent substantive due process of law, in violation of the Fourteenth Amendment to the U.S.

Constitution and Articles 1, 10 and 12 of the Massachusetts Declaration of Rights.


60. The Defendant‟s Orders and Emergency Directives violate Plaintiff‟s rights to due process

and equal protection and are not “narrowly tailored” to further any compelling governmental

interest. Defendant has granted numerous special exemptions to their bans on public gatherings

and conduct, including for purportedly “Essential Businesses” and activities, provided that social

distancing practices are observed. Since these gatherings may be permitted, there can be no

doubt that Defendant may, and therefore must, permit Plaintiff to engage in equivalent business

provided that Plaintiff also adhere to the social distancing requirements.


61. “[T]he substantive component of the Due Process Clause is violated by executive action only

when it can properly be characterized as arbitrary, or conscience shocking, in a constitutional

sense.” County of Sacramento v. Lewis, 523 U.S. 833 (1998).


62. The COVID-19 Closure Orders enacted by Governor Baker constitute arbitrary, capricious,

irrational and abusive conduct which unlawfully interferes with Plaintiff‟s liberty and property

interests protected by the due process clause of the Fourteenth Amendment to the United States

Constitution and Articles 1, 10 and 12 of the Massachusetts Declaration of Rights.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 13 of 22



63. Defendants has acted under color of state law with the intent to unlawfully deprive the

Plaintiff of its liberty and property without substantive due process in violation of the Fourteenth

Amendment to the United States Constitution and Articles 1, 10 and 12 of the Massachusetts

Declaration of Rights.


64. Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to its

constitutional rights unless Defendant is enjoined from implementing and enforcing the Orders

and Emergency Directives.


65. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to money damages, declaratory

relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the Orders and Emergency Directives.


66. Plaintiff found it necessary to engage the services of private counsel to vindicate their rights

under the law. Plaintiff is therefore entitled to an award of attorneys‟ fees pursuant to 42 U.S.C.

§ 1988.




                         PLAINTIFF’S THIRD CAUSE OF ACTION


 THIRD CLAIM FOR RELIEF VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
   THE FOURTEENTH AMENDMENT and ARTICLE 10 OF THE MASSACHUSETTS
                        DECLARATION OF RIGHTS


67. Plaintiff incorporates herein by reference each and every allegation contained in the

preceding paragraphs of this Complaint as though fully set forth herein.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 14 of 22



68. At its core, the Equal Protection Clause of the Fourteenth Amendment to the U.S.

Constitution functions as a constitutional guarantee that no person or group will be denied the

protection under the law that is enjoyed by similar persons or groups.


69. The Orders and Emergency Directives, and Defendants‟ enforcement thereof, violate the

Fourteenth Amendment, both facially and as-applied to Plaintiff. The Fourteenth Amendment of

the Constitution provides that “[n]o State shall . . . deny to any person within its jurisdiction the

equal protection of the laws.” Equal protection requires the State to govern impartially—not

draw arbitrary distinctions between businesses based solely on differences that are irrelevant to a

legitimate governmental objection.


70. Defendant has intentionally and arbitrarily categorized Massachusetts businesses and conduct

as either “Essential” or “Non-Essential.” Those businesses classified as “Essential,” or as

participating in “Essential Services”, are permitted to go about their business and activities

provided certain social distancing practices are employed. Those classified as “Non-Essential,”

or as engaging in “Non-essential” activities, are required to shut down and have their workers

stay in their residences, unless it becomes absolutely necessary for them to leave for one of the

enumerated “Essential” activities.


71. Strict scrutiny under the Equal Protection Clause applies where, as here, the classification

impinges on a fundamental right.


72. Defendants cannot satisfy strict scrutiny because their arbitrary classifications are not

narrowly tailored measures that further compelling government interests, for the reasons stated

above.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 15 of 22



73. The Orders and Emergency Directives plainly violate the Due Process and Equal Protection

Clauses of the Fifth and Fourteenth Amendments in that they unconstitutionally and disparately

apply one set of rules to businesses arbitrarily deemed “Essential Businesses” versus all other

businesses (such as Plaintiff‟s) that are deemed “Non-Essential Businesses”, which must close

pursuant to the Orders and Emergency Directives.


74. Plaintiff avers that ALL businesses in the Commonwealth of Massachusetts are “Essential”

to the health, welfare, and well-being of its citizens, and that the general health outcome sought

through the passage of these Orders and Emergency Directives (i.e., lowering the curve of

COVID-19) could be accomplished through less restrictive means.


75. Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to its

constitutional rights unless Defendant is enjoined from implementing and enforcing the Orders

and Emergency Directives.


76. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to money damages, declaratory

relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the Orders and Emergency Directives.


77. Plaintiff found it necessary to engage the services of private counsel to vindicate its rights

under the law. Plaintiff is therefore entitled to an award of attorneys‟ fees pursuant to 42 U.S.C.

§ 1988.




                        PLAINTIFF’S FOURTH CAUSE OF ACTION
     GOVERNOR BAKER‟S ORDERS AND DIRECTIVES PURSUANT TO THE CIVIL
               DEFENSE ACT ARE UNLAWFUL, NULL and VOID
             Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 16 of 22



78. Plaintiff incorporates herein by reference each and every allegation contained in the

preceding paragraphs of this Complaint as though fully set forth herein.


79. Undeniably, COVID-19 is a contagious and sometimes deadly virus. It is cause for great

public concern and warrants action to protect those at risk, however, fear of the virus cannot

justify suspending the constitutional order of Massachusetts government nor the constitutional

rights of its citizens.


80. On March 10, 2020, Governor Baker declared a state of emergency pursuant to the Civil

Defense Act, to “mitigate the spread of COVID-19 to protect the health and welfare of the

people of the Commonwealth.”


81. Governor Baker‟s Executive Order claimed authority to declare a Civil Defense State of

Emergency under Chapter 639 of the Acts of 1950. Mass. Exec. Order No. 591.


82. All of Governor Baker‟s subsequent COVID-19 related orders have likewise been issued

based upon his claimed powers as set forth in “Sections 5, 6, 7, 8, and 8A of Chapter 639 of the

Acts of 1950, as amended, and other provisions of law[.]” Mass. Exec. Order No. 591.


85. The Civil Defense Act is a Cold War-era statute designed to aid in the defense of

Massachusetts from foreign invasions, insurrections, and catastrophic events like hurricanes and

fires.


83. The COVID-19 health crisis is not one “such disaster,” as it is not an attack, sabotage, or

hostile action that could justify the declaration of a Civil Defense State of Emergency.


84. COVID-19 marks the first time in history that a Massachusetts governor has applied the Civil

Defense Act to a health crisis.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 17 of 22



85. The General Court delegated to the executive branch the authority to act decisively in the

event of an infectious disease outbreak. The statutory authority is not the Civil Defense Act, but

rather the Public Health Act, Massachusetts General Laws Chapter 111.


86. The Public Health Act tasks the Department of Public Health, its Commissioner, its Council,

and local boards of public health, with the responsibility of protecting the public from “disease

dangerous to the public health.” G.L. c. 111, § 1.


87. Through the Public Health Act, the General Court delegated limited authority to the

executive branch for infectious disease control and mitigation. It did not delegate any infectious

disease control and mitigation authority in the Civil Defense Act.


88. The Public Health Act predates the Civil Defense Act, in one form or another, the by almost

50 years. See Acts of 1907, c. 183, § 1 (requiring the state board of health to define what

diseases are “dangerous to the public health”).


89. Indeed, the Public Health Act‟s section “Definitions” (G.L. c. 111, § 1) alone has been

amended 11 times since first appearing as its own section in the Act in 1938— nine of those

amendments coming after enactment of the Civil Defense Act.


90. It is apparent that the General Court did not enact two conflicting sources of statutory

authority to combat pandemics.


91. The Public Health Act‟s purpose is to control and prevent infectious diseases dangerous to

the public health.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 18 of 22



92. Pursuant to the authority delegated to the Department of Public Health by the Act, the

Department has promulgated infectious disease control regulations “to establish reporting,

surveillance, isolation and quarantine requirements.”


93. Governor Baker is not acting pursuant to the Public Health Act, despite its obvious

applicability to the COVID-19 health crisis.


94. Governor Baker has instead used the inapposite Civil Defense Act state of emergency and its

wide-ranging civil defense authority to issue more than 30 orders that waive or modify laws

validly enacted by the state legislature.


95. Governor Baker has arbitrarily declared which businesses are “essential” and he has closed

those that he has deemed to fall outside of that category.


96. DPH adopted an Infectious Disease Emergency Response Plan more than two weeks prior to

the Civil Defense State of Emergency declaration, pursuant to Chapter 111 of the Public Health

Act. See Mass. Dept. of Pub. Health, Infectious Disease Emergency Response Plan (Feb. 24,

2020).


97. The disease, “coronavirus,” first appeared in the Code of Massachusetts Regulations at least

16 years ago. See, e.g., Code of Mass. Regs., 100 CMR 300.100 (requiring reporting of “novel

coronavirus” to local boards of health) and 100 CMR 300.170 (requiring labs to report “novel

coronavirus” to DPH).


98. Because his orders are being made pursuant to a statute designed to defend against foreign

invaders and civil unrest in the wake of cataclysms, violations of his orders are null and void.
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 19 of 22



99. Similar to statutes in other states, the 70-year-old Massachusetts law that gives Baker his

emergency powers authorizes him to unilaterally choose not just when to declare an emergency

but when to end it. That means he can exercise that broad authority for an undefined amount of

time and with few, if any, specified checks in the law itself.


100. “The justification of a governor taking on the function of the Legislature in that context is

there‟s not enough time for the Legislature to get together and make new laws. That justification

gets weaker and weaker the longer the state of emergency goes on.”


101. Governor Baker has ignored the separation of powers by usurping the police power—the

Commonwealth‟s authority to regulate the health and welfare of its people—from the General

Court. The police power is the exclusive prerogative of the legislature, and only the legislature

may exercise it, or delegate its authority to the executive branch.


102. In the case of infectious disease, the General Court has delegated authority to the

Department of Public Health, its Commissioner, its Council, and local boards of health. Their

authority does not extend to the subject matters of Governor Baker‟s decrees, and they cannot

suspend or amend other laws.


103. To the extent that it may be necessary to suspend laws to address the COVID-19 health

crisis, only the legislature may enact law to make it so.


104. Governor Baker‟s actions are analogous to those of the head of Wisconsin‟s Department of

Health Services (DHS), Andrea Palm, wherein the state Legislature also argued that Palm

“exceeded her authority by ordering everyone to stay home, closing all “non-essential”

businesses, prohibiting private gatherings of any number of people who are not part of a single
            Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 20 of 22



household, and forbidding all “non-essential” travel.” On May 13, 2020 the Wisconsin Supreme

Court agreed, concluding that Order 28 “clearly went too far” and exceeded DHS‟s authority

under Wis. State. §252.02. See Wisconsin Legislature v. Palm, Wisconsin State Supreme Court

Case No. 2020AP765-OA.

105. Since the Wisconsin Supreme Court declared Order 28 invalid and unenforceable and

declined to issue a stay, all restrictions imposed on businesses (except schools) under Emergency

Order No. 28 were immediately lifted.

106. Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to its

constitutional rights unless Defendant is enjoined from implementing and enforcing the Orders

and Emergency Directives.


107. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to money damages, declaratory

relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining

enforcement of the Orders and Emergency Directives.


108. Plaintiff found it necessary to engage the services of private counsel to vindicate its rights

under the law. Plaintiff is therefore entitled to an award of attorneys‟ fees pursuant to 42 U.S.C.

§ 1988.




WHEREFORE, for all of the aforestated reasons, Plaintiff prays for the following relief:


   i.      A declaratory judgment that COVID-19 Executive Order No. 13 and COVID-19

           Executive Order No. 19, and Defendant‟s policies, practices, customs and related

           enforcement actions, individually and/or collectively, DENY THE PLAINTIFF OF
       Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 21 of 22



       ITS FIFTH AND 14TH AMENDMENT RIGHTS and thus violate the Fifth and

       Fourteenth Amendments;

ii.    A declaratory judgment that COVID-19 Executive Order No. 13 and COVID-19

       Executive Order No. 19, and Defendant‟s policies, practices, customs and related

       enforcement actions, individually and/or collectively, are null and void as they were

       improperly asserted as a “Civil Defense State of Emergency” under Chapter 639 of

       the Acts of 1950. Mass. Exec. Order No. 591.

iii.   a preliminary and/or permanent injunction restraining Defendant and his officers,

       agents, servants, employees, and all persons in concert or participation with them who

       receive notice of the injunction, from enforcing COVID-19 Executive Order No. 13

       and COVID-19 Executive Order No. 19.

iv.    such other and further relief, including injunctive relief, against Defendant, as may be

       necessary to effectuate the Court‟s judgment, or as the Court otherwise deems just

       and equitable; and

v.     attorney‟s fees and costs (including incidental costs such as expert witness fees)

       pursuant to 42 U.S.C. § 1988 and any other applicable law.




            PLAINTIFF CLAIMS AND DEMANDS A TRIAL BY JURY ON ALL
                             CLAIMS SO TRIABLE



Dated: June 29, 2020
        Case 1:20-cv-11238 Document 1 Filed 06/29/20 Page 22 of 22



Respectfully submitted,


PLAINTIFF,


By its attorney,


/Richard P. McClure/


Richard P. McClure, Esquire
14 Morgan Drive
Chelmsford, MA 01824
(508) 572-2418
BBO# 564713


                               CERTIFICATE OF SERVICE


I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on June

29, 2020.


/Richard P. McClure/
